Prepared by:
Sim Gill (Utah Bar No. 6389)
Salt Lake County District Attorney
Darcy M. Goddard (Utah Bar No. 13426)
Deputy District Attorney
Office of the Salt Lake County District Attorney
35 East 500 South, Salt Lake City, Utah 84111
Telephone: 385.468.7700
Facsimile: 385.468.7800
E-mail: dgoddard@slco.org

Counsel for Salt Lake County District Attorney Sim Gill


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Planned Parenthood Association of Utah,                   Case No. 2:19-cv-00238-CW
 on behalf of itself and its patients, physicians,
 and staff,
                                                             ORDER GRANTING:
      Plaintiff,
                                                      SALT LAKE COUNTY DISTRICT
 v.                                                      ATTORNEY SIM GILL’S
                                                                  AND
 Joseph Miner, in his official capacity as              PLANNED PARENTHOOD’S
 Executive Director of the Utah Department of        JOINT AND STIPULATED MOTION
 Health, et al.,                                      FOR ENTRY OF PRELIMINARY
                                                           INJUNCTIVE RELIEF
      Defendants.

                                                          The Honorable Clark Waddoups




         The Court, having considered Salt Lake County District Attorney Sim Gill’s (“DA Gill”)

and Plaintiff Planned Parenthood Association of Utah’s (“PPAU”) Joint and Stipulated Motion
for Entry of Preliminary Injunctive Relief (Doc. 39 (“Joint Motion for Preliminary Injunctive

Relief”)), hereby orders:

       1.      DA Gill’s and PPAU Joint Motion for Preliminary Injunctive Relief is granted;

       2.      The Court hereby enters an order prohibiting enforcement of HB 136, sections 3,

4, and 5;

       3.      This order for preliminary injunctive relief shall be legally binding on DA Gill

and all deputy district attorneys and employees of the Salt Lake County District Attorney’s

Office until this matter is decided on the merits by trial or dispositive motion and, if applicable,

for the duration of an initial appeal by whichever party does not prevail in the District Court.

       4.      The security required by Federal Rule of Civil Procedure 65(c) is waived by DA

Gill; and

       5.      PPAU’s Motion for Preliminary Injunction and Expedited Briefing Schedule or,

in the Alternative, a Temporary Restraining Order (Doc. 12), to the extent not already decided at

the hearing dated April 18, 2019, is moot and is therefore denied.


       So ordered this 13th day of May, 2019.



                                               By the Court:



                                               The Honorable Clark Waddoups
                                               United States District Court Judge




                                                  2
